261 F.2d 375
Thomas BULLOCK, Administrator of the Estate of Pinkey Bullock, Appellant,v.PENNSYLVANIA GREYHOUND LINES, Inc., a Corporation, et al., Appellees.Thomas BULLOCK, Administrator of the Estate of Daniel M. Bullock, Appellant,v.PENNSYLVANIA GREYHOUND LINES, Inc., a Corporation, et al., Appellees.Carlester BULLOCK, Appellant,v.PENNSYLVANIA GREYHOUND LINES, Inc., a Corporation, et al., Appellees.
No. 14368.
No. 14369.
No. 14370.
United States Court of Appeals District of Columbia Circuit.
Argued October 10, 1958.
Decided October 30, 1958.
Petition for Rehearing Denied December 17, 1958.

Mr. William B. Bryant, Washington, D. C., with whom Messrs. James A. Cobb and Luke C. Moore, Washington, D. C., were on the brief, for appellants.
Mr. Joseph S. McCarthy, Washington, D. C., with whom Messrs. Wilbert McInerney and Edward C. Donahue, Washington, D. C., were on the brief, for appellees.
Before EDGERTON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
These are appeals from judgments for the defendants in related automobile negligence cases, upon directed verdicts at the close of the evidence. The accident occurred in Maryland, and under the law of that state we think the District Court correctly concluded that the plaintiffs could not recover on the showing here made — in essence, that the defendants' bus, while traveling on a favored thoroughfare, hit the Bullocks' car when the latter entered from an unfavored side road, under circumstances generally similar to those in Capital Transit Co. v. Hedin, 1955, 95 U.S.App.D.C. 351, 222 F.2d 41. The passengers in the unfavored car appear under Maryland law to be in no better position than their driver, if the latter's negligence is the proximate cause of the accident. See Belle Isle Cab Co. v. Pruitt, 1946, 187 Md. 174, 49 A.2d 537; Shedlock v. Marshall, 1946, 186 Md. 218, 46 A.2d 349.


2
Affirmed.